Citation Nr: 9912951	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	James W. Smith, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) January 1992 determination 
declining to reopen the claim of service connection for a low 
back disability.  In April 1994, the claim was reopened and 
denied on the merits by the RO hearing officer, following a 
March 1994 hearing.  In February 1997, the claim of service 
connection for a low back disability was remanded to the RO 
for additional development of the evidence.


FINDING OF FACT

Chronic low back strain and congenital lumbar spine scoliosis 
existed prior to the veteran's service; his degenerative disc 
disease and arthritic changes of the lumbar spine were 
exacerbated by a combat-related back injury in service.


CONCLUSION OF LAW

The veteran's preexisting low back disability was aggravated 
on active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record indicates that the veteran's claim of 
service connection for a chronic low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, VA has a duty to 
assist in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this regard, the Board notes that all available 
pertinent records have been added to the claims folder.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during the period of service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).

The veteran's service medical records do not reveal any 
pertinent report or findings at the time of pre-induction 
medical examination in April 1951 and October 1952; on 
November 4, 1952, prior to starting basic training, he 
reported a 3-4 year history of low back pain associated with 
lifting.  On examination, mild increase in lordotic curve and 
some point-tenderness over the lumbosacral juncture were 
noted; chronic low back strain, secondary to poor posture and 
poor muscular tone, was diagnosed.  On examination in January 
1953, it was indicated that he was in the 8th week of 
experiencing chronic backache, but no pathology had been 
found.  In November 1953, backache was diagnosed.  In June 
1954, he indicated that he fell off a truck in Korea in April 
1953, injuring his back.  On October 11, 1954, he indicated 
that he experienced low back pain for a year.  No pertinent 
report or findings referable to any low back symptomatology 
or disability were indicated at the time of his service 
separation in October 1954.

His records reveal that he had combat service in Korea and 
was awarded, among other military decorations, the Combat 
Infantryman Badge.

On VA medical examination in January 1955, the veteran 
indicated that he injured his back in a fall from a truck 
during service in Korea in 1953, noting that he was not 
hospitalized or otherwise treated at that time.  On 
examination, he reported pain and stiffness in his back, but 
no orthopedic findings were made; X-ray study of the lumbar 
spine revealed slight scoliosis with convexity to the left.  

VA outpatient treatment records from March to April 1983 
reveal treatment associated with increasing low back pain 
which reportedly had its onset as a result of the veteran's 
fall during service in Korea.  X-ray study of the lumbar 
spine in March 1983 revealed no evidence of fracture or 
dislocation and the interspaces were normal in height; there 
was evidence of early degenerative changes and mild 
levoscoliosis.  

At a personal hearing in November 1983, the veteran testified 
that he injured his back in a fall from a truck during combat 
in Korea, but he indicated that he did not receive any 
significant medical treatment at that time.  He indicated 
that he experienced chronic low back pain since his in-
service injury and denied having experienced any low back 
problems prior to the in-service fall.  

On VA medical examination in November 1988, the veteran 
indicated that he experienced severe back pain.  X-ray study 
of the lumbar spine revealed degenerative spondylosis at L3-
4, slightly progressive since 1983.  Moderately severe lumbar 
disc disease with lumbosacral strain was diagnosed.

A November 1991 note from M. Gohlke, M.D., reveals that he 
treated the veteran for degenerative disease of the lumbar 
spine in November 1954.  

VA clinical records from May 1991 to April 1992 reveal a May 
1991 diagnosis of arthritis of back.  The physician indicated 
that he treated the veteran in the 1950s for back arthritis.  
In March 1992, the veteran indicated that he experienced 
continuous low back pain and spasms, noting that he 
experienced the pain intermittently since an April 1953 in-
service injury in Korea.  

A January 1994 record of telephonic conversation between the 
veteran's accredited representative and Dr. Gohlke suggests 
that the physician remembered having treated the veteran for 
a "back condition" sometime in 1954 or 1955 for a period of 
about 2 years; during that time, the veteran reportedly 
informed him that he experienced back problems in service.  

At a March 1994 RO hearing, the veteran testified that Dr. 
Gohlke treated him for his back disability shortly after 
separation from service.  Reportedly, all of Dr. Gohlke's 
clinical treatment notes from the 1950s had been destroyed 
but the physician distinctly remembered having treated him 
for back symptomatology in the early 1950s.  The veteran 
reiterated his previous contentions to the effect that his 
in-service back injury gave rise to his current chronic low 
back disability.

In May 1996, the veteran submitted photocopies of 2 
photographs depicting him in uniform while stationed in 
Korea.

A May 1996 note from O. Brandt, M.D., reveals that he treated 
the veteran for chronic back pain from 1960 to 1980.

At a May 1996 Travel Board hearing, the veteran essentially 
reiterated his previous contentions regarding the initial 
onset of his low back disability, pointing out that he 
injured his back during combat service in Korea, and that he 
experienced chronic back problems since that time.  He also 
reiterated the fact that he was treated for back pain by Dr. 
Gohlke in 1954 or 1955 (noting that Dr. Gohlke was his family 
physician since childhood; thus, he remembered him many years 
thereafter; reportedly, he was his family physician until 
1958 or 1959).  

A February 1997 letter from Dr. Brandt indicates that he 
initially treated the veteran in 1959 or 1960 for chronic low 
back pain, but clinical records from that time were 
unavailable.

In a March 1997 letter, Dr. Gohlke indicated that he was the 
veteran's family physician in the 1950s and had known his 
family nearly 50 years.  He therefore remembered having 
treated him for moderate to severe low back problems upon his 
service separation in 1954, noting that he retired in the 
early 1980s and his treatment records had long been 
destroyed.

Disability determination and accompanying medical records, 
dated from April 1983 to October 1989, from the Social 
Security Administration, received by the RO in May 1997, 
indicate that the veteran received intermittent medical 
treatment associated with recurrent low back pain; during 
that period of time, degenerative disc disease of lumbosacral 
spine was diagnosed and supported by X-ray studies.  On 
January 1989 medical examination, the veteran indicated that 
he initially injured his back during service in Korea in 
April 1953.  

At a May 1997 RO hearing, the veteran again testified that he 
had experienced chronic low back pain since an injury during 
combat in Korea.  He indicated that a low back disability was 
not found at the time of service separation because his back 
had not been examined at that time.  He reiterated that Dr. 
Gohlke was his family physician prior to and after active 
service, and that he treated him for his back problems from 
the time of service separation to December 1958.  Dr. Brandt 
reportedly was his family physician, treating him for back 
problems, from 1959 to the mid 1980s, at which time he sought 
medical treatment from VA.  

A January 1998 written statement from the veteran's friend 
during service reveals that they served together and saw each 
other every day for several months during the Korean 
conflict.  On one occasion in July 1953, they reportedly met 
in the first aid station after the veteran's "front line" 
injury; his nose was reportedly broken and he could hardly 
move because of back pain.  Enclosed with the statement were 
photographs from newspaper articles depicting him and the 
veteran during a military ceremony in Korea.

On July 21, 1998, the veteran's claims folder and history of 
low back symptomatology were reviewed by a VA orthopedist.  
The physician opined that the veteran's chronic low back 
strain and a congenital asymmetry of his facet joints in the 
lumbar spine (leading to slight scoliosis of the lumbar 
spine) contributed to his chronic low back pain which 
preceded active service entrance by 3-4 years; the record 
reflected that chronic backache without radiculopathy was 
evident during service.  He indicated that there was no 
evidence showing a progression of the chronic low back strain 
or degenerative lumbar disc disease in service, but 
exacerbation of his condition was likely to have occurred 
during that time.  

On VA orthopedic examination on July 29, 1998, performed by a 
nurse practitioner in conjunction with her review of the 
entire claims folder, the veteran indicated that he injured 
his back when he jumped off a truck in 1954; reportedly, 
other servicemen, also jumping off the truck, landed on his 
back and injured him.  He indicated that he had continuous 
problems with his back since that time.  In conjunction with 
a review of a contemporaneous X-ray study, levoscoliosis and 
spondylosis, arthritis, and degenerative disc disease of the 
lumbar spine were diagnosed.  The provider opined that it was 
possible that the veteran's arthritis, scoliosis, and 
spondylosis could be related to an old injury, but that it 
was more likely that scoliosis was congenital in nature and 
arthritis and spondylosis developed secondary to aging, but 
since there were no in-service X-ray studies, there was no 
objective evidence "one way or the other."  She indicated 
that the veteran complained of back pain for many years, 
since entry into service and, in her opinion, it was more 
likely that his back condition was exacerbated by service.

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's chronic low 
back disability, now consisting of degenerative disc disease, 
arthritis, and spondylosis, by way of aggravation.  The 
medical evidence of record (particularly July 1998 VA 
examiners' opinions) indicate that a chronic low back 
disability, consisting, in pertinent part, of chronic low 
back strain, existed at the time of his service entrance and 
probably preexisted it by 3-4 years; the medical evidence 
also shows that a chronic low back disability, consisting of 
a chronic low back strain and degenerative changes involving 
the lumbar spine, exists at the present time.  The lay 
evidence of record, consisting of the veteran's own numerous, 
always consistent, and uncontradicted by any other evidence 
of record, indicates that he did sustain a back injury during 
a fall in a combat situation in Korea; the credibility of his 
contention regarding in-service incurrence of a back injury 
is presumed in itself and by application of 38 U.S.C.A. 
§ 1154(b), and is further corroborated by his friend's 
January 1998 letter discussed above.  The entirety of post-
service evidence, both medical and lay, indicates that the 
veteran continues to experience persistent low back problems 
since the time of service separation.  Although he, as a lay 
person, is not competent to render a medical diagnosis of a 
chronic disability or provide a link between in-service back 
injury and current disability, see Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992), the VA examining providers opined in 
July 1998, that a chronic low back strain was evidenced both 
during active service and is still evident today.  

Although the evidence demonstrates that the veteran's chronic 
low back disability preexisted active service, at least to 
the extent of a chronic low back strain and congenital 
scoliosis, and the VA examiner's July 21, 1998 opinion 
regarding in-service aggravation is somewhat equivocal (he 
opined that there was no evidence of progression of low back 
disability in service, and that it was likely that his 
condition was exacerbated during service), the evidence 
demonstrates that degenerative changes involving the lumbar 
spine were not evident in service, but were evident and 
treated within a short period of time thereafter.  
Specifically, X-ray studies of the lumbar spine were 
apparently not performed in service, but X-ray study at the 
time of VA medical examination in January 1995 showed only 
slight levoscoliosis.  Thereafter, letters from the veteran's 
physicians, Drs. Gohlke and Brandt, indicate that they 
treated the veteran for degenerative changes of the lumbar 
spine in the 1950s; the verified presence of degenerative 
changes involving the lumbar spine has been shown since March 
1983 (see VA treatment records from March to April 1983, as 
discussed above).  Finally, the examining VA provider opined 
on July 28, 1998, that it was possible that the degenerative 
changes involving the veteran's lumbar spine were related to 
an old injury, and that it was likely that his back condition 
was exacerbated by active service.  As discussed above, in-
service incurrence of low back injury in a fall has been 
conceded.  Thus, resolving the benefit of the doubt in the 
veteran's favor, the Board believes that the his preexisting 
chronic low back disability was aggravated by active wartime 
service.  


ORDER

Service connection for spondylosis, arthritis, and 
degenerative disc disease of the lumbar spine is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

